Taylor, J. (dissenting).
The indictment alleges that defendant fstated that Cooper & Son Company, Inc., owned specified unincum*148bered real estate worth enough to secure all its $50,000 worth of preferred stock. In a subsequent paragraph of the indictment is an allegation that “ in truth and in fact the pretenses and representations so. made as aforesaid by the said defendant to the said Anna L. Poole were then and there in all respects utterly false and untrue.” This is a direct and definite averment that the representation that the company owned real estate (said to be unincumbered, but) worth enough to protect Miss Poole, was false. It is a substantial compliance with the well-established rule that in indictments charging larceny by means of false pretenses the representations must be both averred and negatived. The offense charged was proved by showing that the company owned no real estate when the representation was made. The allegation in a paragraph preceding the one last mentioned that “ the said property * * * was heavily encumbered ” may be regarded as surplusage.
The gist of the indictment is that $5,000 was obtained from complainant through a false representation that its repayment was made secure because sufficiently valuable property in the form of real estate owned by the company was behind the preferred stock. 'Whether this was false because the company owned no real property or because it owned real property too heavily incumbered, is ■unimportant. The indictment covered either situation. The defendant was fully and plainly advised as to the charge against him — by a statement of his representations and their falsity — and this is all that is necessary. (Code Crim. Proc. § 285.) Great refinement of expression is not essential.
The judgment of conviction should be affirmed.
Judgment of conviction and order reversed on the law and the indictment dismissed' and sureties on defendant’s bail bond exonerated.